DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 07/15/2020, has been received, entered, and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/15/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s) discussed below. References are general background reference(s) covering document scanning and document digitization.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim1, the closest prior art searched Hasegawa et al. (US 2017/0066274 A1) discloses a device for automatic flipping and scanning of a plurality of sheets (fig.1, document camera system 1), the device comprising: 
     a scanning stand (fig.1, holding table 6) configured to hold the plurality of sheets (¶ 0022) (Note: holding table 6 holds an opened book B (plurality of sheets)); 
     a page flipping arm (fig.1, turning mechanism 30) connected to the scanning stand, wherein the page flipping arm is configured to flip one or more pages of the (¶ 0022) (Note: turning mechanism 30 holds a page P of the book B on the holding table 6 at a page-turning start point and releases the page P at a page-turning end point); 
     a controller (fig.2, control section 31) to control the operation of the page flipper arm (¶ 0028) (Note: control section 31 drives the turning mechanism 30 to turn pages P of the book B or the like separately one by one by controlling the motor driving circuit section 34); 
      a mobile device (fig.1, tablet 2) configured to be attached on a holder (fig.2, stand 20) present in the scanning stand (fig.1), wherein the mobile device comprising a mobile application in communication with the controller (¶ 0028 and ¶ 0053-¶ 0054) (Note: communication section 35 is a communication interface for communication with the tablet 2, and connects the automatic page turning apparatus 3 thereto based on a communication method such as Bluetooth.RTM. or Wi-Fi.RTM, wherein the control section 31 receives the page-turning start signal from the tablet 2 via the communication section 35), wherein the mobile application configured to: 
         command the controller to initiate the flipping of a particular page from amongst the one or more pages (¶ 0054) (Note: when the control section 31 receives the page-turning start signal from the tablet 2 via the communication section 35, the automatic page turning apparatus 3 causes the motor driving circuit section 34 to drive the motor to rotate the arm to the page-turning start point); 
          command, via the controller, a camera (fig.2, imaging section 21) present in the mobile device to scan the particular page (¶ 0031 and ¶ 0057) (Note: when a turning completion signal is received from the automatic page turning apparatus 3, the control (¶ 0060-¶ 0064). 
     In the same field of endeavor, Shen (US 2013/0077138 A1) discloses one or more suction cups attached on the page flipper arm (fig.3, vacuum arm 315 with vacuum nozzles), the one or more suction cups are configured to hold the page for flipping (¶ 0039 and ¶ 0049);  and send the scanned page to a cloud server (¶ 0019).     
     However, the searched prior arts individually or combined fail to disclose or make obvious the claimed subject matter. In particular, Examiner did not find any reference that discloses or would have rendered obvious: “a roller attached on the scanning stand configured to avoid flipping of more than one pages at a time; a controller to control the operation of the scanning stand and the roller; wherein the mobile application configured to: command, via the controller, the suction cup to hold the particular page and move the particular page up for flipping; command, via the controller, the roller to avoid flipping of more than one page at a time; and repetitively performing the step from "commanding the controller" to the "sending of scanned page", until a predefined number of pages of the plurality of answer sheets are scanned.”

It follows that claims 2-11 are then inherently allowable for depending on allowable base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675